IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2372 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 55 DB 2017
                                :
           v.                   :            Attorney Registration No. 67145
                                :
RUFUS SETH WILLIAMS,            :            (Philadelphia)
                                :
                Respondent      :




                                       ORDER


PER CURIAM


      AND NOW, this 19th day of October, 2017 upon consideration of the Verified

Statement of Resignation, Rufus Seth Williams is disbarred on consent from the Bar of

the Commonwealth of Pennsylvania, retroactive to April 13, 2017. See Pa.R.D.E. 215.

Respondent shall comply with the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board, pursuant to Pa.R.D.E. 208(g).